Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In after-final amendments dated 12/27/21, Applicant amended claims 11-14, 16-18, and 21, canceled claims 1-10, and added no new claims.  Claims 11-14 and 16-21 are presented for examination.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for generating information about news source items from a corpus of news sources: providing, by a computer, a corpus of news sources comprising a plurality of individual news sources, wherein each of the plurality of individual news sources is configured to provide news source items describing news events or topics, and wherein at least one of the news sources have previously been assigned a bias, skew, or viewpoint rating from a generated list of ratings; analyzing, by the computer, the corpus of news sources to identify one or more additional news source items describing the first news event or first topic, wherein the analysis is conducted by comparing the first news source item with news source items in the corpus of news sources; generating, by the computer, a first collection of news source items describing the first news event or first topic, wherein the first collection of news source items comprises the first news source item and any identified additional news source items that also describe the selected first news event or first topic, and wherein at least a portion of the news source items in the first collection are derived from a news source having a previously assigned bias, skew, or viewpoint rating; and sorting, by the computer, news source items in the first collection of news source items according to each of a plurality of previously assigned news source bias, viewpoint or skew rating categories generated from a list of bias, viewpoint or skew rating categories;.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for generating information about news source items from a corpus of news sources.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Response to Applicant’s Remarks
	Regarding rejections under 35 U.S.C. 103 of claims 1, 3-6, 9-12, 15-16, and 21 by Akulov in view of Bradley, claims 2 and 13 by Akulov and Bradley in further view of Kallayil, and claims 7-8 and 19-20 by Akuilov and Bradley in further view of Otero, Applicant’s amendments overcome these references’ teachings, specifically incorporating the allowable subject matter of sorting news source items in a collection according to bias, skew, or viewpoint categories.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        1/20/22